Citation Nr: 0211499	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  96-30 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to a compensable rating for deep vein thrombosis, 
right lower extremity, prior to January 12, 1998, and an 
evaluation in excess of 10 percent thereafter.

Entitlement to a compensable rating for deep vein thrombosis, 
left lower extremity, prior to January 12, 1998, and an 
evaluation in excess of 10 percent thereafter.

Entitlement to a compensable rating for carpal bossing, base 
of the third right (dominant) metacarpal, post excision. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from  September 1982 to 
November 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the veteran's claims for 
increased ratings.  During the pendency of this appeal, the 
veteran relocated to California and the Los Angeles Regional 
office is now the agency of original jurisdiction.

In October 1997, the Board remanded the issue of an increased 
rating for major depression.  In a May 2001 rating decision, 
the RO granted a 100 percent disability evaluation for major 
depression effective November 1993. The matter having been 
resolved is no longer on appeal.  


REMAND

In an October 1997 Board decision, the issues currently on 
appeal were remanded for further development, to include 
obtaining additional medical records, scheduling the 
necessary VA examinations (see paragraphs 2(i)-(iv) of the 
remand instructions), and adjudication.  In a March 2000 
rating decision, the increased rating claim for carpal 
bossing, base of the third right (dominant) metacarpal, post 
excision, was deferred for an additional VA examination. It 
should be noted that service connection was granted for a 
scar of the right wrist with a non-compensable evaluation, 
effective November 1993. That issue is not currently on 
appeal. 

In May 2001, the RO again deferred rating an evaluation for 
carpal bossing, base of third right (dominant) metacarpal, 
post excision and scar of the right wrist. As a basis for the 
deferral, the RO cited that they were awaiting a completed VA 
examination.  The Board finds that in January 2001, the 
veteran was afforded a complete orthopedic examination, which 
contained findings regarding the veteran's right wrist 
sufficient to rate the disability, but the RO failed to do 
so.  Post-remand, the RO has repeatedly deferred rating the 
veteran's claim for an increased rating for carpal bossing, 
base of the third metacarpal, post-excision. Thus, the RO has 
failed to properly adjudicate the issue and is considered 
premature for adjudication by the Board. 

While the RO granted a 10 percent rating for deep vein 
thrombosis, right and left lower extremities respectively, 
effective January 1998 in a March 2000 rating decision, 
additional subsequent evidence was received pursuant to the 
October 1997 Board remand.  The RO has failed to consider the 
additional evidence which includes outpatient treatment 
records from the Bakersfield VA Medical Center (VAMC) dated 
between October 2000 and November 2000, examinations 
performed by QTC in January 2001, and outpatient treatment 
records from the San Francisco VAMC dated between January 
1999 and February 2000.  A deferred rating decision was 
prepared in November 2001.

The Board also notes while not specifically enumerated in the 
October 1997 remand, the RO attempted to obtain Department of 
Correction records, in order to comply with paragraph 2(i), 
request for medical records.  The request for records was 
returned to the RO in November 2001 for failure to provide an 
inmate registration number.

Pursuant to significant changes in VA's Appeals Regulations 
(38 C.F.R. §19) and the Board's Rules of Practice (38 C.F.R. 
§ 20), and in light of the RO's failure to issue a 
supplemental statement of the case (SSOC) regarding the 
issues of entitlement to an increased rating for carpal 
bossing, right third (dominant) metacarpal, post excision, 
and deep vein thrombosis right and left lower extremities, 
the matters must be remanded. Under the revised section 
19.31, the agency of original jurisdiction will furnish a 
SSOC, if pursuant to a remand by the Board, it develops the 
evidence. See 67 Fed. Reg. 3,099, 3,104 (January 23, 2002)(to 
be codified at 38 C.F.R. §19.31(c).  

Moreover, the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the 
appellate courts. It has been held that compliance by the 
Board or the RO is neither optional nor discretionary. Where 
the remand orders of the Board or the Courts are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be mandated. 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Therefore, the matters are remanded for the following:

1. The RO should complete its 
adjudication of the issue of 
entitlement to an increased rating for 
carpal bossing, base of the third 
right (dominant) metacarpal, post 
excision.  Thereafter, an appropriate  
Supplemental Statement of the Case 
should be issued.  

2. The RO should provide the veteran and 
his representative with a Supplemental 
Statement of the Case, regarding the 
issues of entitlement to a compensable 
rating for deep vein thrombosis, right 
and left lower extremities, prior to 
January 12, 1998, and an evaluation in 
excess of 10 percent thereafter. 

3. If any benefit sought is not granted, 
the veteran and his representative 
should be afforded an opportunity to 
respond to the SSOC before the case is 
returned to the Board for further 
review. 

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




